Citation Nr: 1343184	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  10-18 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for loss of teeth for VA compensation purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Joyner, Counsel







INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied entitlement to the benefit sought on appeal.  

A claim of service connection for a dental disorder is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In dental claims, the RO adjudicates the claim for service connection and the VA Medical Center adjudicates the claim for outpatient treatment.  As this matter stems from an adverse determination by the RO, the appeal is limited to the issue of service connection for a dental disorder.  Therefore, the claim for service connection for a dental disorder for the purpose obtaining VA outpatient dental treatment is referred to the RO for additional referral to the appropriate VA medical facility.  


FINDING OF FACT

The evidence does not demonstrate that any tooth loss was due to loss of substance of the body of the maxilla or mandible as a result of trauma or disease such as osteomyelitis. 


CONCLUSION OF LAW

The criteria for establishing service connection for loss of teeth for VA compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  A letter dated in June 2007 and the information contained in the statement of the case and supplemental statement of the case satisfied the duty to notify provisions.  The June 2007 letter included proper notice to the Veteran regarding the regulations pertinent to the establishment of an effective date and of the disability rating and was sent prior to the initial unfavorable decision on the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Veteran's claim was not readjudicated following the additional notice regarding dental claims provided in the May 2010 supplemental statement of the case, the Board finds no prejudice to the Veteran, particularly where, as here, the preponderance of the evidence is against the claim for service connection for loss of teeth for VA compensation purposes.  Moreover, the Veteran does not allege that he suffered from dental trauma in service or that his loss of teeth is due to disease such as osteomyelitis.  As this is the basis on which the claim is being denied, the timing of the notice did not prejudice the Veteran in this regard.

A VA examination was conducted in July 2008.  The Veteran has not argued, and the record does not reflect that the examination was inadequate for rating purposes.  The Board finds that the examination was adequate because it was based on an examination of the Veteran, to include discussion of his complaints and symptoms, and contained a medical opinion with an adequate rationale predicated on a thorough review of the claims file.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Legal Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability benefits. In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In Allen v. Brown, 7 Vet. App. 439 (1995), the Court held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service- connected condition, a veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the holding in Allen; however, under the facts of this case the regulatory change does not impact the outcome of the appeal.  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998).

Under current legal authority, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150 (2013).  Compensation is available for loss of teeth if such is due to loss of substance of body of maxilla or mandible, but only if such bone loss is due to trauma or osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  Id.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment and cannot be considered for compensation purposes.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

The Veteran has claimed entitlement to service connection for loss of teeth.  Specifically, he claims that in service he underwent surgery for the removal of the parotid gland (the largest salivary gland located near the ear) and surrounding muscle due to actinomycosis.  He claims that due to the insufficient flow of saliva as a result of this surgery, and the medication Tetracycline that he had to take, the enamel on his teeth were damaged and as a result he had to have all of his teeth removed.  

Service dental treatment records show that in 1970 the Veteran was hospitalized and diagnosed with actinomycosis.  As a result, he underwent a left superficial parotidectomy and part of the masseter muscle was removed.  The service treatment records reflect that he had recurrent actinomycosis for which he was prescribed Penicillin and Tetracycline.  He was hospitalized from May 1970 to July 1970.  A May 1970 consultation sheet indicates that there was no history of trauma.  The August 1971 separation examination report notes dental exam type III, Class III.  Additionally, August 1969 dental records note that the Veteran was "Class 3."  In August 1969 it was noted that teeth 3, 4, 7, 30, and 31 were extracted.  In September 1969 it appears that teeth numbered 1, 13, and 18 were extracted.  Significantly, however, there is no indication that the loss of those teeth was the result of dental trauma in service or the result of osteomyelitis.

In his April 2010 VA Form-9, the Veteran stated that, in 1979, due to all of his problems with his teeth, he decided to have all of his teeth removed and go with dentures.  A March 2010 letter from the Veteran's private dentist, Dr. Robb, indicates that the loss of the Veteran's natural teeth is highly likely related to the surgical removal of the parotid and other salivary glands.  Dr. Robb explained that our saliva has a rinsing effect on the teeth, removing food particles and plaque that trap oral bacteria against the teeth and gums.  The longer the bacteria are in contact with the tooth, the longer the acids they secrete can attack the tooth enamel and break it down, forming cavities.  Further, a July 2008 VA examination report notes that the Veteran was missing all of his teeth, which can be replaced by dentures.  Panoramic X-ray showed loss of vertical height of the maxilla and mandible.  The examiner opined that the Veteran's loss of teeth is most likely due to loss of salivary gland function because it causes rapid decay.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for loss of teeth for VA compensation purposes is not warranted.  Notably, there is no evidence that the Veteran's teeth were lost due to bone loss of the maxilla or mandible caused by trauma or disease such as osteomyelitis, and therefore, compensation is not warranted for the loss of teeth.  See 38 C.F.R. § 4.150.  Instead, the medical evidence indicates that the loss of teeth is due to the decay as a result of decreased saliva flow caused by the in-service surgical removal of the parotid gland.  In this regard, and as noted above, treatable carious teeth, periodontal disease, and dental or alveolar abscesses may be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  See 38 C.F.R. § 3.381.  

The Board recognizes that the July 2008 panoramic X-ray revealed loss of vertical height of the maxilla and mandible.  However, the Veteran has not asserted and the medical evidence does not show that the loss of vertical height of the maxilla and mandible demonstrated on the July 2008 X-ray study is in any way related to the loss of the Veteran's teeth.  Instead, and as noted above, both the Veteran's private dentist and the July 2008 VA examiner specifically indicated that the Veteran lost his teeth due to decay caused by decreased flow of saliva.  As such, the evidence does not suggest that the Veteran's teeth were lost due to bone loss of the maxilla or mandible caused by trauma or disease such as osteomyelitis, and therefore, compensation is not warranted for the loss of teeth.  See 38 C.F.R. § 4.150.

In addition to the medical evidence discussed above, the Board has considered the assertions advanced by the Veteran and his representative in this appeal.  However, to whatever extent such assertions are being offered to establish that the criteria for awarding compensation for tooth loss are met, the Board finds that such assertions provide no basis for allowance of the claim.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), this claim turns on the question of whether the Veteran has a dental disability for which service connection for compensation purposes may be granted-i.e., one with loss of the substance of the body of the maxilla or mandible due to injury or disease, which falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on such a medical matter.  Hence, the lay assertions in this regard have no probative value. 

For all the foregoing reasons, the Board finds that the claim for service connection for loss of teeth, for compensation purposes, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Entitlement to service connection for loss of teeth for VA compensation purposes is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


